Exhibit 10.3

 

Summary Term Sheet

 

 

Transaction:

 

RevCare, Inc., a Nevada corporation (“RevCare”), and FBR Financial Services
Partners, L.P. (“FBR”) are considering a transaction pursuant to which FBR would
loan RevCare $1,000,000 (the “Financing”).

 

 

 

 

 

The consummation of the Financing, if any, is expected to be subject to the
terms and conditions set forth herein as well as such other terms and conditions
as are negotiated between the parties.

 

 

 

Closing:

 

It is anticipated that the closing of any Financing would occur on or about
August 31, 2003 (the “Closing” or the “Closing Date”).

 

 

 

Financing
Terms:

 

It is expected that the Financing would be made upon the following terms:

 

 

•     RevCare would issue a secured convertible promissory note to FBR upon
substantially the terms set forth in the form of note attached hereto as Exhibit
A (the “Financing Note”).

 

 

 

 

 

•      RevCare’s obligations under the Financing Note would be secured by
substantially all of its assets.  Such security interest would be subordinate to
Bridge Bank, N.A., but senior to all of RevCare’s other lenders.

 

 

 

 

 

•     The due date of all other indebtedness owed by RevCare to FBR would be
extended to two years from the date of the Closing, with the entire principal
balance and accrued interest payable at maturity.  The parties anticipate that
all such existing indebtedness would also be amended and restated into a single
convertible promissory note, with all of the same terms and conditions as set
forth in the Financing Note.  Further, all such indebtedness would be secured by
a first priority lien in all of RevCare’s assets, subject only to the prior
security interest in certain assets held by Bridge Bank, N.A.

 

 

 

Closing
Conditions:

 

The Closing shall be subject to the following conditions (as well as any other
customary conditions and the other conditions noted in this Summary Term Sheet):

 

 

 

 

 

•     The making of any necessary or advisable filings, and each party having
obtained any necessary or advisable third party, governmental and regulatory 
consents and approvals, including those necessary to grant FBR the security
interest described above;

 

 

 

 

 

•     The consummation of the transactions generally described in RevCare’s
current report on Form 8-K filed as of the date hereof with respect to RevCare’s
proposed arrangements with Russell Mohrmann and his affiliated entities
regarding RevCare’s business unit known as HELP, on terms satisfactory to

 

1

--------------------------------------------------------------------------------


 

 

 

FBR;

 

 

 

 

 

•     The execution and delivery of satisfactory legal documentation among Rob
Perez, FBR and RevCare with respect to the possible future extension of
additional indebtedness to RevCare without requiring Perez’s further consent or
agreement to subordinate;

 

 

 

 

 

•     The requisite corporate approvals of RevCare and FBR; and

 

 

 

 

 

•     The execution and delivery of legal documentation required for the Closing
in form and substance satisfactory to the parties, including a Secured
Convertible Promissory Note and a Security Agreement.

 

THIS SUMMARY TERM SHEET DOES NOT REPRESENT A BINDING AGREEMENT BETWEEN THE
PARTIES OR AN OFFER TO CREATE A BINDING AGREEMENT.  A BINDING AGREEMENT WILL BE
CREATED ONLY IF THE PARTIES NEGOTIATE AND EXECUTE A DEFINITIVE SET OF BINDING
AGREEMENTS.

 

 

Dated:  August 14, 2003

 

 

 

 

 

 

 

 

 

RevCare, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Manuel Occiano

 

 

 

Name:

Manuel Occiano

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

FBR Financial Services, Inc.

 

 

 

 

 

By:

/s/ George L. McCabe, Jr.

 

 

 

Name:

George L. McCabe, Jr.

 

 

 

Title:

Managing Director

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE LAWS OF ANY
STATE.  THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF MAY BE
PLEDGED, HYPOTHECATED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED ONLY IF
REGISTERED AND QUALIFIED PURSUANT TO THE RELEVANT PROVISIONS OF FEDERAL AND
STATE SECURITIES LAWS OR IF THE COMPANY IS PROVIDED AN OPINION OF COUNSEL, WHICH
OPINION IS SATISFACTORY IN FORM AND SUBSTANCE TO THE COMPANY, TO THE EFFECT THAT
SUCH REGISTRATION AND QUALIFICATION IS NOT REQUIRED.

 

SECURED CONVERTIBLE PROMISSORY NOTE

 

$1,000,000

 

, 2003

 

For value received, RevCare, Inc., a Nevada corporation (the “Company”), the
principal offices of which are located at 5400 Orange Avenue, Suite 200,
Cypress, California 90630, for value received hereby promises to pay to FBR
Financial Services Partners, L.P. (the “Holder”), the principal sum of One
Million Dollars ($1,000,000), plus interest thereon from the date hereof until
paid on the terms and conditions set forth herein; provided, however, that in
the event this Note is converted into Stock (as defined below) as provided
herein, any obligation of the Company with respect to payment of such amount
shall be terminated.  Payment for all amounts due hereunder shall be made by
mail to the address of the Holder.

 

The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Holder hereof, by the acceptance of
this Note, agrees:

 

1.             Maturity Date.  The unpaid principal balance of this Note and all
accrued but unpaid interest shall be due and payable on the earlier of (i)
                               , 2005 or (ii) when declared due and payable by
the Holder upon the occurrence of an Event of Default (as defined below) (the
occurrence of any event under either subclause (i) or (ii) shall constitute the
“Maturity Date”), unless this Note is earlier converted or paid in accordance
with the terms hereof.

 

2.             Interest.  This Note shall bear interest at the rate of the prime
rate of interest charged by the Company’s lender plus four percent (4%) per
annum.  The interest shall be paid on the Maturity Date.

 

3.             Security Interest.  Payment of this Note is secured by a security
interest in certain collateral, pursuant to the terms and conditions of that
certain Security Agreement entered into among the Company and the Holder
concurrently with the execution of this Note (the “Security Agreement”).

 

A-1

--------------------------------------------------------------------------------


 

4.             Events of Default.  If any of the following events specified in
this Section 4 shall occur (herein individually referred to as an “Event of
Default”), the Holder may, so long as such condition exists, declare the entire
outstanding principal and any accrued and unpaid interest thereon immediately
due and payable, by notice in writing to the Company:

 

(a)           The institution by the Company of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it or the filing by it of a petition or answer or
consent seeking reorganization or release under the federal Bankruptcy Act, or
any other similar federal or state bankruptcy or insolvency law, or the consent
by it to the filing of any such petition or the appointment of a receiver,
liquidator, assignee, trustee or other similar official of the Company, or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the taking of corporate action by the Company in
furtherance of any such action; or

 

(b)           If, within thirty (30) days after the commencement of an action
against the Company (and service of process in connection therewith on the
Company) seeking any bankruptcy, insolvency, reorganization, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such action shall not have been resolved in favor of the Company or
all orders or proceedings thereunder affecting the operations or the business of
the Company stayed, or if the stay of any such order or proceeding shall
thereafter be set aside, or if, within thirty (30) days after the appointment
without the consent or acquiescence of the Company of any trustee, receiver or
liquidator of the Company or of all or any substantial part of the properties of
the Company, such appointment shall not have been vacated; or

 

(c)           If the Company fails to pay (i) any interest or principal when due
and payable hereunder, or (ii) any obligations other than interest and principal
payable hereunder within five (5) days of the date written notice of demand for
payment is received;

 

(d)           Upon the occurrence of an event of default under the Security
Agreement, should such default not be cured within five (5) days of the date
written notice thereof is given to the Company;

 

(e)           Upon the occurrence of an event of default as defined in any
material agreement or instrument to which the Company or its subsidiaries is
bound, beyond any period of grace;

 

(f)            Upon the incurrence of any indebtedness by the Company or any of
its subsidiaries other than (i) to pay off indebtedness owed by the Company its
then existing lenders, NA or (ii) indebtedness not to exceed $
                         in any single transaction or series of related
transactions or $                      in the aggregate; or

 

(g)           any sale, merger or similar transaction or series of related
transactions in which the holders of the outstanding voting equity securities of
the Company immediately prior to such transaction or series of related
transactions own less than a majority of the outstanding voting equity
securities of the Company (or the successor entity) upon the closing of such
transaction or series of related transactions, or

 

(h)           the sale of all or substantially all of the Company’s assets.

 

A-2

--------------------------------------------------------------------------------


 

5.             Prepayment.  Subject to the earlier conversion of this Note
pursuant to Section 7, all or any portion of the unpaid principal balance
outstanding under this Note may be prepaid at any time during the term of this
Note at the option of the Company.  In the event Company elects to prepay this
Note, notice of such election shall be given to the Holder not less than sixty
(60) days prior to the date of prepayment.  Each such notice shall state the
amount of principal to be paid in cash, the date on which such prepayment will
occur and the place at which Holder is to surrender this Note to the Company. 
Such notice by the Company shall be delivered to the Holder at the address last
shown on the records of the Company for the Holder or given by the Holder to the
Company for the purpose of notice.  In the event only a portion of this Note is
prepaid, the Company shall, at the time of prepayment and receipt of this Note,
deliver to the Holder a new Note evidencing the remaining unpaid principal
balance of this Note, which Note shall in all other respects be identical with
this Note.

 

6.             Use of Proceeds.   The proceeds of this Note shall be used
solely to reduce the collections payable owed to the Company’s California-based
delinquent debt collection clients.

 

7.             Optional Conversion.  All or any portion of the unpaid principal
balance and any accrued but unpaid interest outstanding under this Note may be
converted into fully paid and nonassessable shares of capital stock of the
Company (the “Stock”) concurrently upon or at any time following a Financing (as
defined below) at the option of Holder.  The Stock shall have all of the rights,
preferences and privileges of the capital stock issued in the Financing.  The
number of shares of Stock into which this Note is to be converted shall be
determined by dividing said unpaid principal balance and all accrued but unpaid
interest by the Conversion Price.  The “Conversion Price” shall be determined at
such time as the Company closes an equity financing  of Stock or debt
convertible into Stock with gross proceeds to the Company of least $500,000 (the
“Financing”).  The Conversion Price shall be the price per share at which the
Stock is sold in the Financing or the price at which the debt converts into
Stock.

 

8.             Conversion Procedure.

 

8.1           Notice of Conversion.  If Holder desires to convert the Note,
Holder shall provide written notice to the Company at RevCare, Inc., 5400 Orange
Avenue, Suite 200, Cypress, California 90630, Attention:  Manuel Occiano, Chief
Executive Officer, notifying the Company of the requested conversion to be
effected.  Within ten (10) days of receipt of such notice, Company shall respond
to Holder’s request in writing, specifying the number of shares of Stock to be
issued upon conversion, the amount of accrued interest to be paid in cash, the
date on which such conversion will occur and calling upon such Holder to
surrender to the Company, in the manner and at the place designated, this Note. 
Such response by the Company shall be delivered to Holder at the address last
shown on the records of the Company for Holder or given by Holder to the Company
for the purpose of notice.

 

8.2           Mechanics and Effect of Conversion.  No fractional shares of Stock
shall be issued upon conversion of this Note.  In lieu of the Company issuing
any fractional shares to Holder upon the conversion of this Note, the Company
shall pay to Holder the amount of outstanding principal or interest that is not
so converted.  Upon the conversion of this Note, Holder shall surrender this
Note, duly endorsed, at the principal office of the Company.  Upon

 

A-3

--------------------------------------------------------------------------------


 


CONVERSION OF THIS NOTE, THE COMPANY SHALL BE FOREVER RELEASED FROM ALL ITS
OBLIGATIONS AND LIABILITIES UNDER THIS NOTE.

 

8.3           Delivery of Stock Certificates.  As promptly as practicable after
the conversion of this Note, the Company at its expense will issue and deliver
to Holder a certificate or certificates for the number of full shares of Stock
issuable upon such conversion (bearing such legends as are required by
applicable state and federal securities laws in the opinion of counsel to the
Company), together with any other securities and property to which Holder is
entitled upon such conversion under the terms of this Note, including a check
payable to Holder for any cash amounts payable for any accrued but unpaid
interest and fractional shares as described above.  In the event only a portion
of this Note is converted, the Company shall, at the time of delivery of the
stock certificate or certificates, deliver to Holder a new Note evidencing the
remaining unpaid principal balance of this Note, which Note shall in all other
respects be identical with this Note.

 

8.4           Identical Terms.  Subject to the Holder’s execution of any
necessary investment documents executed by the other investors in the Financing,
any shares of Stock received by the Holder pursuant to the conversion of this
Note shall have the same rights, preferences and privileges granted to the other
investors in the Financing and under such investment documents.

 

9.             Investment Representations.  The Holder hereby makes the
representations, warranties and covenants set forth on the Representation
Statement attached hereto as Attachment A, as of the date hereof and as of the
date of any conversion of this Note, as though such representations, warranties
and covenants were fully set forth herein.

 

10.           Assignment.  Subject to the restrictions on transfer described in
Section 12 below, the rights and obligations of the Company and the Holder shall
be binding upon and benefit the successors, assigns, heirs, administrators and
transferees of the parties.

 

11.           Amendments; Waivers.  Any term of this Note may be amended or
waived with the written consent of the Company and the Holder.  Any amendment or
waiver effected in accordance with this Section 11 shall be binding upon the
Holder, each future Holder and the Company.  No waivers of, or exceptions to,
any term, condition or provision of this Note, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such term, condition or provision and shall not be valid unless in writing.

 

12.           Transfers.  This Note may not be transferred or assigned in whole
or in part without compliance with all applicable federal and state securities
laws by the transferor and the transferee (including the delivery of investment
representation letters).  Subject to compliance with such applicable federal and
state securities laws, title to this Note may be transferred by endorsement and
delivery in the same manner as a negotiable instrument transferable by
endorsement and delivery.

 

13.           Attorneys’ Fees; Waivers.   The Company agrees to pay the Holder’s
reasonable costs incurred in collecting and enforcing this Note, including
reasonable attorneys’ fees.  The Company hereby waives demand, notice,
presentment, protest and notice of dishonor.

 

A-4

--------------------------------------------------------------------------------


 

14.           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of California (irrespective of its conflict of laws
principles).

 

15.           Subordination.  This Note and the rights of the Holder hereunder
and under the Security and Intercreditor Agreement are subordinate to the rights
of Bridge Bank, N.A. pursuant to the terms of a Subordination Agreement (the
“Subordination Agreement”).  Nothing contained in this Note shall directly or
indirectly modify the provisions of the Subordination Agreement in any manner
which might terminate or impair the subordination of the Subordinated Debt (as
defined in the Subordination Agreement) or the subordination of the security
interest or lien that the Holder may have in any property of Company or its
subsidiaries.

 

IN WITNESS WHEREOF, the Company has caused this Note to be issued in Cypress,
California as of the date set forth above.

 

 

REVCARE, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

DO NOT DESTROY THIS ORIGINAL NOTE: When paid, said original Note must be
surrendered to the Company for cancellation and retention.

 

A-5

--------------------------------------------------------------------------------


 

ATTACHMENT A

REPRESENTATION STATEMENT

 

The undersigned Holder represents, covenants and agrees as follows:

 

1.             Purchase for Own Account.  The Secured Convertible Promissory
Note issued by RevCare, Inc., a Delaware corporation (the “Company”) to be
acquired by Holder (the “Note”) and the shares of capital stock of the Company
issued upon conversion of the Note (the “Shares”) (collectively, the
“Securities”) will be acquired for investment for Holder’s own account, not as a
nominee or agent, and not with a view to the public resale or distribution
thereof within the meaning of the Securities Act of 1933, as amended, (the “1933
Act”), and Holder has no present intention of selling, granting any
participation in, or otherwise distributing the same.  Holder also represents
that Holder has not been formed for the specific purpose of acquiring the
Securities.

 

2.             Disclosure of Information.  Holder believes it has received or
has had full access to all the information it considers necessary or appropriate
to make an informed investment decision with respect to the Securities to be
received by Holder under the Note.  Holder further has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the investment in the Securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Holder or to which Holder had access.

 


3.             INVESTMENT EXPERIENCE.  HOLDER UNDERSTANDS THAT THE INVESTMENT IN
THE SECURITIES INVOLVES SUBSTANTIAL RISK.  HOLDER HAS EXPERIENCE AS AN INVESTOR
IN SECURITIES AND ACKNOWLEDGES THAT HOLDER IS ABLE TO FEND FOR ITSELF, CAN BEAR
THE ECONOMIC RISK OF HOLDER’S INVESTMENT IN THE SECURITIES AND HAS SUCH
KNOWLEDGE AND EXPERIENCE IN FINANCIAL OR BUSINESS MATTERS THAT HOLDER IS CAPABLE
OF EVALUATING THE MERITS AND RISKS OF THIS INVESTMENT IN THE SECURITIES AND
PROTECTING ITS OWN INTERESTS IN CONNECTION WITH THIS INVESTMENT.

 


4.             ACCREDITED INVESTOR STATUS.  HOLDER IS AN “ACCREDITED INVESTOR”
WITHIN THE MEANING OF REGULATION D PROMULGATED UNDER THE 1933 ACT.

 


5.             RESTRICTED SECURITIES.  HOLDER UNDERSTANDS THAT THE SECURITIES
WILL BE CHARACTERIZED AS “RESTRICTED SECURITIES” UNDER THE 1933 ACT INASMUCH AS
THEY ARE BEING ACQUIRED FROM THE COMPANY IN A TRANSACTION NOT INVOLVING A PUBLIC
OFFERING AND THAT, UNDER THE 1933 ACT AND APPLICABLE REGULATIONS THEREUNDER,
SUCH SECURITIES MAY BE RESOLD WITHOUT REGISTRATION UNDER THE 1933 ACT ONLY IN
CERTAIN LIMITED CIRCUMSTANCES.  IN THIS CONNECTION, HOLDER REPRESENTS THAT
HOLDER IS FAMILIAR WITH RULE 144 PROMULGATED BY THE SECURITIES AND EXCHANGE
COMMISSION, AS PRESENTLY IN EFFECT, AND UNDERSTANDS THE RESALE LIMITATIONS
IMPOSED THEREBY AND BY THE 1933 ACT.  HOLDER UNDERSTANDS THAT THE COMPANY IS
UNDER NO OBLIGATION TO REGISTER ANY OF THE SECURITIES.

 


6.             LEGENDS.  IT IS UNDERSTOOD THAT THE CERTIFICATES EVIDENCING THE
SECURITIES WILL BEAR THE LEGENDS SET FORTH BELOW:

 


(A)           THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR

 

A-6

--------------------------------------------------------------------------------


 


UNDER THE SECURITIES LAWS OF ANY STATE.  THESE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, PURSUANT
TO REGISTRATION OR AN EXEMPTION THEREFROM.  THE ISSUER OF THESE SECURITIES MAY
REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER
TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS.

 

(b)           Any legend required by the laws of the State of California,
including any legend required by the California Department of Corporations and
Sections 417 and 418 of the California Corporations Code or any other state
securities laws.

 

The legend set forth in (a) above shall be removed by the Company from any
certificate evidencing the Securities upon delivery to the Company of an opinion
by counsel, reasonably satisfactory to the Company, that a registration
statement under the 1933 Act is at that time in effect with respect to the
legended security or that such security can be freely transferred in a public
sale without such a registration statement being in effect; provided, however,
that no opinion of counsel shall be required for such a transfer in compliance
with Rule 144.

 


7.             “MARKET STAND-OFF” AGREEMENT.  IF REQUESTED BY THE COMPANY AND AN
UNDERWRITER OF SHARES OF THE COMMON STOCK OF THE COMPANY, HOLDER HEREBY AGREES
NOT TO SELL OR OTHERWISE TRANSFER OR DISPOSE OF ANY SHARES OF THE COMMON STOCK
(OR OTHER SECURITIES) OF THE COMPANY THEN OWNED BY HOLDER (OTHER THAN THOSE
INCLUDED IN THE REGISTRATION) DURING THE ONE HUNDRED EIGHTY (180) DAY PERIOD (OR
SUCH SHORTER PERIOD AS IS PERMITTED OR REQUESTED BY THE UNDERWRITER) FOLLOWING
THE EFFECTIVE DATE OF A REGISTRATION STATEMENT OF THE COMPANY FILED UNDER THE
1933 ACT.  IN ORDER TO ENFORCE THE ABOVE COVENANT, THE COMPANY SHALL HAVE THE
RIGHT TO PLACE RESTRICTIVE LEGENDS ON THE CERTIFICATES REPRESENTING THE
REGISTRABLE SECURITIES SUBJECT TO THIS SECTION 7 AND TO IMPOSE STOP-TRANSFER
INSTRUCTIONS WITH RESPECT TO THE SHARES (OR SECURITIES) SUBJECT TO THE FOREGOING
RESTRICTION.

 

 

 

HOLDER

 

 

 

 

 

(Date)

(Signature)

 

 

 

 

 

(Print Name)

 

 

A-7

--------------------------------------------------------------------------------